Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00836-CV



 IN RE BP AMERICA PRODUCTION COMPANY, BP EXPLORATION &
   PRODUCTION INC., AND BP PRODUCTS NORTH AMERICA INC.,
                           Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-32539

                         MEMORANDUM OPINION

      On October 20, 2014, relators BP America Production Company, BP
Exploration & Production Inc., and BP Products North America Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this court to compel the Honorable
Wesley Ward, presiding judge of the 234th District Court of Harris County, to
vacate four orders denying relators’ motions to obtain discovery of certain
information.

      Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief. Accordingly, we deny relators’ petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                        2